

EXHIBIT 10.10


FIRST AMENDMENT TO CREDIT AGREEMENT


THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
January 11, 2013, by and between SJW CORP., a California corporation, and SJW
LAND COMPANY a California corporation (each individually and collectively a
“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of March 1, 2012, as amended from time to time (“Credit Agreement”).


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.
Section 4.9. (a) is hereby deleted in its entirety, and the following
substituted therefor:



“(a) Consolidated Funded Debt. Consolidated Funded Debt shall not exceed 66-2/3%
of Total Capitalization. “Consolidated Funded Debt” shall mean all funded debt
of SJW CORP. and its subsidiaries excluding borrowings on the bank lines of
credit, determined on a consolidated basis eliminating intercompany items.
“Total Capitalization” shall mean as of any date the sum of (i) SJW CORP.
consolidated net worth plus (ii) Consolidated Funded Debt.”


2.
Section 4.9. (b) is hereby deleted in its entirety, and the following
substituted therefor:



“(b) interest Coverage Ratio. Interest Coverage Ratio, defined as the sum of net
profit before taxes plus interest expense divided by interest expense (net of
capitalized interest expense), not less than 1.75:1.0 as of each calendar
quarter end on a rolling 4-quarter basis.”


3.Except as specifically provided herein, all terms and conditions of the Credit
Agreement remain in full force and effect, without waiver or modification. All
terms defined in the Credit Agreement shall have the same meaning when used in
this Amendment. This Amendment and the Credit Agreement shall be read together,
as one document.


4.Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.





--------------------------------------------------------------------------------







SJW CORP.
WELLS FARGO BANK,
 
   NATIONAL ASSOCIATION
 
   
By: /s/ W. Richard Roth
By: /s/ Anthony White
   W. Richard Roth, President
   Anthony White, Senior Vice President
 
 
By: /s/ James P. Lynch  
 
   James P. Lynch, Chief Financial Officer
 
 
 
 
 
SJW LAND COMPANY
 
 
 
By: /s/ W. Richard Roth
 
   W. Richard Roth, President
 
 
 
By: /s/ James P. Lynch  
 
   James P. Lynch, Chief Financial Officer
 




